                 Case 1-19-42832-nhl        Doc 3         Filed 05/09/19             Entered 05/09/19 16:16:19




                                BLACKMAN & MELVILLE, P.C
NigelE.Blackman,Esq.                                                                                        Denise A. Melville-Blackman,Esq.
Admitted in NY                                              Main Office:                                    Admitted in NY&GA
                                           11Broadway,Suite615,NewYork,NY10004
                                  Tel:(718)576-1646,770-222-8240. Fax:(718) 228-8795,(718)865-8357
                                                         Mailing Address:
                                                    1557BufordDr.,#491930
                                                       Lawrenceville,GA 30049
                                             Email: sheryn@bmlawonline.com
                                                                                                           May 9th, 2019

   Hon. Nancy Hershey Lord
   U.S. Bankruptcy Court, EDNY
   Conrad B. Duberstein Courthouse
   271-C Cadman Plaza East - Suite 1595
   Brooklyn, NY 11201-1800

                                          RE: Malvin J. Walker
                                          Docket No: 19-42832

   Dear Judge Lord,

              Please be advised that this office represents the
      debtor in the above captioned case.

              The debtor herein submits that the filing of this
      bankruptcy matter is proper as the debtor has property located
      in New York, the address being 931 Fulton Street, Brooklyn, NY
      11238.
              This information will be furnished upon the debtor’s
      schedules which will be filed very soon.

              As such we ask that the court please allow this
      bankruptcy filing to begin processing.

                       Thanking you in anticipation of a favorable result.

                                                                                                     Respectfully,




                                                                            Sheryn Vangenderen L.L.B.
                                                                                   Legal Case Manager
                                                                            (718) 576 1646 ext.: 1003
